Citation Nr: 0921440	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a mental disorder, 
claimed as atypical psychosis/bipolar/manic.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The claimant served with the Georgia National Guard from July 
1977 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In April 2005, a video conference hearing 
was held before the undersigned.

This matter was previously remanded by the Board in December 
2005 to allow the RO to verify the appellant's periods of 
military service with the Georgia National Guard, 
specifically including his duty status between August 12-22, 
1987.  Additional development has confirmed that he was on 
active duty for training during that period.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review, 
unless this procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefit to which the evidence relates may be fully allowed on 
appeal without such referral.  See 38 C.F.R. § 20.1304(c).  
Such a waiver must be in writing, or, if a hearing on appeal 
is conducted, the waiver must be formally and clearly entered 
on the record orally at the time of the hearing.  Id.

The RO issued a supplemental statement of the case (SSOC) in 
December 2008.  The appellant filed a response to the SSOC 
indicating that he had additional evidence to submit and 
requested that VA wait the full 30-day period before 
returning his case to the Board.  Within the 30-day period, 
he submitted additional private treatment records showing a 
current diagnosis and treatment for bipolar disorder.  
However, this evidence was not reviewed by the RO and the 
case was returned to the Board.

On April 9, 2009, the Board sent a letter to the appellant 
and his representative informing them that this new evidence 
was not previously considered by the RO, but that the 
appellant had the right to have the RO review such evidence 
before the Board does.  The letter stated that the appellant 
could also choose to waive his right to RO consideration, 
allowing the Board to adjudicate the claim.  The appellant 
and his representative were given 45 days from the date of 
the letter to respond, and were informed that failure to 
respond within that time would be construed as if the 
appellant was not waiving RO consideration.

As of the date of this remand, the Board has not received a 
response from the appellant or his representative.  
Therefore, the Board will assume that the appellant is not 
waiving RO consideration of the evidence submitted.  The case 
is therefore remanded to the RO to facilitate such 
consideration.

Accordingly, the case is REMANDED for the following action:

The RO should review the record, to 
include all evidence received since the 
December 2008 Statement of the Case, and 
in particular the private treatment 
records submitted by the appellant, and 
readjudicate the claim. If the benefits 
sought remain denied, the appellant and 
his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




